DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 84 is objected to because of the following informalities:  claim 84 cites the apparatus of claim 1, which was previously canceled.  Appropriate correction is required.  For purposes of examination, the Office assumes that claim 84 is intended to depend from claim 66.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 66, 70, 71, and 82-85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashizaki et al. (US Pat. App. Pub. No. 2010/0188800).
With respect to claim 66, Ashizaki discloses an energy storage apparatus (see abstract) suitable for mounting on a printed circuit board using a solder reflow process (this limitation is a product-by-process limitation which is not granted patentable weight; see MPEP 2113), the apparatus comprising: a sealed housing body (see FIG. 1, elements 6 and 9, and paragraph [0034]) comprising a positive internal contact (see FIG. 1, element 7) and a negative internal contact (see FIG. 1, element 8) each disposed 
With respect to claim 70, Ashizaki discloses that surfaces of the energy storage cell in physical contact with body consist of electrically insulating material.  See paragraph [0034], noting that the case is formed of liquid crystal polymer.
With respect to claim 71, Ashizaki discloses that each of the electrode layers comprises a conductive tab attached to one of the positive lead and the negative lead.  See FIGS. 3A-3D.
With respect to claim 82, Ashizaki discloses a method of making an energy storage apparatus (see abstract) suitable for mounting on a printed circuit board using a solder reflow process (as part of the preamble, this limitation is not granted patentable weight as an intended use of the method; see MPEP 2111.02, the method comprising: forming an electric double layer capacitor (EDLC) energy storage cell comprising a stack of alternating electrode layers and electrically insulating separator layers (see FIG. 4, elements 2, 3, and 4); disposing the energy storage cell within a housing body, the body comprising a positive internal contact and a negative internal contact disposed within the body (see FIG. 2A, elements 6 and contacts 7 and 8); at least partially filling the body with electrolyte to wet the electrode layers (see paragraph [0034]); electrically connecting a positive lead from a first group of one 
With respect to claim 83, Ashizaki discloses that sealing the housing body comprises hermetically sealing the housing body.  See paragraph [0055].
With respect to claim 84, Ashizaki discloses mounting the apparatus of claim 1 to the printed circuit board using a solder reflow process (see FIG. 12A and paragraph [0073]); and repetitively charging and discharging the apparatus at an operating voltage and operating temperature to provide energy to a device (while not explicitly disclosed, this operation is implicit to the normal operation of a capacitor); wherein the operating voltage is at least 2 V and the operating temperature is at least 65°C (while Ashizaki does not explicitly disclose these values, Ashizaki is considered to implicitly disclose any physical properties associated with the disclosed structures in claim 66; these physical properties include operating voltages and operating temperatures).
With respect to claim 85, Ashizaki is considered to implicitly disclose repetitively charging and discharging the apparatus at an operating voltage and operating temperature to provide energy to a device for at least 2,000 hours while the apparatus exhibits a capacitance degradation of less than 30% and an equivalent series resistance increase of less than 100%.  Since Ashizaki discloses a capacitor having the structures recited in claim 66, Ashizaki is considered to implicitly disclose any physical properties associated with those structures including operation time, capacitance degradation, and equivalent series resistance; see MPEP 2112.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizaki et al. (US Pat. App. Pub. No. 2010/0188800) in view of Ishikawa et al. (US Pat. App. Pub. No. 2018/0233780).
With respect to claim 67, Ashizaki fails to disclose that each of the electrode layers comprises an energy storage media that is substantially free from binding agents and consists essentially of carbonaceous material.  
Ishikawa, on the other hand, teaches that that each of the electrode layers comprises an energy storage media that is substantially free from binding agents and consists essentially of carbonaceous material.  See paragraphs [0209] and [0126], which indicates that a binder is not required.  Such an arrangement results in high capacity and high energy density.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ashizaki, as taught by Ishikawa, in order to produce a capacitor having high capacity and high energy density.
With respect to claim 68, the combined teachings of Ashizaki and Ishikawa teach that the energy storage media comprises a network of carbon nanotubes defining void spaces; and a carbonaceous material located in the void spaces and bound by the network of carbon nanotubes.  See Ishikawa, paragraph [0209].
With respect to claim 69, the combined teachings of Ashizaki and Ishikawa teach that at least one electrode layer comprises a double- sided electrode layer having energy storage media disposed on opposing surfaces of a conductive current collector layer.  See Ishikawa, FIG. 1.
Allowable Subject Matter
Claims 72-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 72, the prior art fails to teach, or fairly suggest, a corrosion prevention feature as .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848